 




--------------------------------------------------------------------------------




MARKETING AGREEMENT
BY AND BETWEEN
BUONGIORNO USA, INC.
AND
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------







1 of 21

--------------------------------------------------------------------------------




This Marketing Agreement ("Agreement") is hereby made and entered into on this
10th day of January, 2006 by and between Buongiorno USA, Inc., a Florida
corporation whose principal office is located at 235 Lincoln Road, Suite 400,
Miami Beach, Florida 33139 ("B!USA"), and New Motion
Inc, a Delaware Corporation whose principal office is located at
________________________ ("Marketer") (each a "Party" and together the
"Parties").


INTRODUCTION
 
A.
B!USA has agreed to offer its technical platform, application and related
operational and technical services to Marketer to enable end-users exposed to
Marketer's distribution channels (collectively, "End-Users") to purchase Value
Added Services (as defined below), pursuant to the terms and conditions of this
Agreement.



B.
Marketer has agreed to advertise, market and promote B!USA's Value Added
Services via Marketer's distribution channels, pursuant to the terms and
conditions of this Agreement.



NOW THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, B !USA and Marketer hereby agree as follows:


1. DEFINITIONS
 

1.1  
For purposes of this Agreement:




Business Days
means each day of the week Monday through Friday, excluding any public holiday
in the US.



Content means any content which can be delivered to and accessed by a mobile
device, including but not limited to any form of ringtone, wallpaper, game, or
information text.



Territory 
means North America



B! USA Value Added Servicemeans any value added service which enables an
End-User to (i) receive Content for a mobile device; (ii) personalize a mobile
device with Content on a mobile device. B!USA Value Added Services are sold by
B!USA to End-Users as one-off purchases and subscription services pursuant to
web-based agreements directly with End-Users.



New Motion Value Added Service means any value added service which enables an
End-User to (i) receive Content for a mobile device; (ii) personalize a mobile
device with Content on a mobile device. New Motion Value Added Services are sold
by New Motion to End-Users as one-off purchases and subscription services
pursuant to web-based agreements directly with End-Users.


 

2.  
TERM

     

2.1   This Agreement shall commence on January 10th, 2006 (the "Effective Date")
and will continue for a period of one (1) year (the "Initial Term").



2 of 21

--------------------------------------------------------------------------------






2.2   
The Agreement will automatically renew for successive one (1) year periods
following the end of the Initial Term, unless and until the Agreement is
terminated in accordance with Article 13 or upon 90 days written notice. The
Initial term and any additional terms will be collectively referred to as the
"Term".




2.3   
The Agreement - upon signature of both parties - and, specifically, this Clause
2.3 act as a formal termination of all prior agreements between the B!USA and
New Motion Inc. All clauses in this Agreement will supersede the terms of past
contracts between the parties with the exception of any clause, term, or
condition that survives prior contractual agreements between the parties
including but not limited to Revenue Shares prior to the Term, Confidentiality,
and Warranties.






3.     
MARKETER REPRESENTATIONS AND WARRANTIES. Marketer hereby represents and warrants
to B!USA that:

    

3.1   
Marketer shall advertise, market and promote B! Value Added Services to
End-Users in accordance with the terms of this Agreement and pursuant to the
means set forth on the attached Appendix A. In advertising, marketing and
promoting Value Added Services to End-Users, Marketer shall exercise the
requisite skill and care of a prudent marketing firm, and Marketer shall comply
with all applicable laws, rules and regulations, including, but not limited to
the federal laws commonly known as the CAN-SPAM Act and COPPA and any and all
similar state laws, rules and regulations, as well as any laws, rules or
regulations of the Federal Communications Commission or Federal Trade
Commission. Marketer shall strictly adhere to marketing and customer management
practices supported by the Mobile Marketing Association (MMA) on the Effective
Date and any subsequent updates to industry guidelines made by the MMA during
the Term.




3.2   
No advertisement or promotion of B!USA's Value Added Services or any Content
will be used in a dramatic fashion, as such term is understood in the industry,
or in any manner which could be considered in bad taste or offensive; i.e., each
advertisement and/or promotion will be used with regard to social convention and
decency so as not to bring B!USA's Value Added Services, any Content and/or the
underlying compositions, composers, Content rights owners or Content publishers
into public disrepute or reflect adversely on B!USA's Value Added Services, any
Content and/or the underlying compositions, composers, Content rights owners or
Content publishers. No single underlying composition of Content will be used in
connection with any branding, marketing, advertising or promotion of any B!USA
Value Added Service or any Content, unless Marketer has obtained its own license
to do so directly from the owner and/or publisher for the particular underlying
composition.




3.3   
Marketer shall separately obtain or secure (and maintain during the Term) any
and all intellectual property licenses which are required for Marketer to
advertise, market and/ or promote any Content, including without limitation,
name and likeness rights, and that said materials shall not violate or infringe
upon the rights of any third-party, including without limitation intellectual
property rights and/or rights of privacy and publicity.

    

3.4   
Marketer is fully empowered to enter into this Agreement and to perform its
duties and obligations hereunder, that it is and shall at all times remain
possessed of all rights necessary. for it to completely fulfill all of its
material obligations hereunder, and that its entering into this Agreement and
fulfilling such obligations does not and shall not infringe upon the rights of
any third-party whatsoever.





3 of 21

--------------------------------------------------------------------------------





3.5   
All services provided by Marketer pursuant to this Agreement will conform in all
respects with the Agreement and all applicable laws, rules and regulations that
may be in force from time to time during the term of this Agreement.




3.6   
Marketer has the unencumbered right and power to enter into this Agreement and
that this Agreement is a binding obligation on Marketer.



4.
 
B!USA REPRESENTATIONS AND WARRANTIES. B!USA hereby represents and warrants to
Marketer that:




4.1   
B!USA shall provide B!USA Value Added Services to End-Users in accordance with
the terms of this Agreement and in a manner consistent with industry standards.




4.2   
B!USA shall provide the physical connections between its technical platform and
third-party mobile networks, as well as its premium short-code 65000, in order
to deliver the operational and technical services necessary to deliver End-Users
with B!USA's Value Added Services.




4.3   
B!USA shall provide the physical connections between its technical platform and
third-party mobile networks, to additional New motion Shortcodes including but
not limited to the shortcode 31000, in order to deliver the operational and
technical services necessary to deliver End-Users with New Motion's Value Added
Services.




4.4   
B!USA shall provide its technology platform, physically residing in Italy with
all services managed from the U.S., and the necessary applications and content
to provide the B!USA Value Added Services. The cost of all hardware and
software, communication lines and connectivity and support for the same shall be
borne by B!USA.




4.5   
B!USA shall provide Marketer with Tier Technical Support and 2nd Tier Technical
Support as set forth in Appendix B.




4.6   
All services provided by B!USA pursuant to this Agreement will conform in all
respects with the Agreement and all applicable laws, rules and regulations that
may be in force from time to time during the term of this Agreement.




4.7   
B!USA has the unencumbered right and power to enter into this Agreement and that
this Agreement is a binding obligation on B!USA.




5.    
PUBLICITY

 

5.1   
Neither Party shall make any announcement or release relating to this Agreement
or the terms or conditions of this Agreement, nor, without the prior written
consent of the other Party, directly or indirectly make any announcement or
release relating to the other Party or the existence of this Agreement,
including in any market analysis, journal, newspaper, magazine, periodical,
television, radio or any other branch of the news media.




5.2   
The terms and conditions of this Article 5 will survive the termination of the
Agreement.






6.     
PAYMENTS AND REVENUE SHARE





4 of 21

--------------------------------------------------------------------------------




 




6.1    
During the Term, both Parties agree to share the Net Revenue (as defined below)
collected by B!USA for the sale of Value Added Services to End-Users pursuant to
the percentages set forth on the attached Schedule 6.1.




6.2    
For purposes of this Agreement, Net Revenue shall mean the out-payment from
aggregators after deducting delivery costs (cost of MT SMS) and third-party
Content costs, fees and royalties (collectively, "Costs"). The cost of any
Content produced directly by B!USA shall not be included in the calculation of
Net Revenue. In the event that B! USA receives any direct carrier billing
relationships and does not use an aggregator it is agreed that B! USA shall pass
the revenue collected from carrier directly to Marketer less an 8% fee.




6.3    
B!USA shall provide Marketer with an outline of all third-party Content costs,
fees and royalties prior to any B!USA Value Added Service being made accessible
via the Dedicated Web Environment. In addition, a breakdown of gross revenues
and Costs will be provided on a monthly basis.




6.4    
Any new B!USA Value Added Service not covered in this agreement including but
not limited to Chat Services and Text trivia services will be negotiated outside
of this agreement.




6.5    
Marketer will pay B!USA all Costs for any free Value Added Services and Content
provided to End-Users ("Free Services"), unless B!USA specifically agrees in
writing and on a case-by-case basis to share such Costs.




6.6    
At the end of each month, B!USA will invoice Marketer for any Free Services
delivered during the previous month, if applicable, and Marketer shall pay B!USA
pursuant to such invoice within thirty (30) days after each such invoice is
issued.




6.7    
Within one (1) business days following B!USA's receipt of the applicable
out-payment from each third-party aggregator that processes the payments for
Value Added Services, B!USA shall pay Marketer's applicable percentage of Net
Revenue to Marketer.




6.8    
For the 65000 shortcode B !USA will pass on the same advanced payment terms
offered to Buongiorno by mQube as set out in Appendix B. These terms are subject
to B! USA approval by mQube. Any change by mQube to their Advance Payment Terms
will take immediate effect and will be communicated to New Motion within 2
business days.




6.7    
The payment terms and conditions of this Article 6 will survive the termination
of the Agreement with respect to services provided during the Term.




7.      
CONFIDENTIALITY

 

7.1    
With respect to this Agreement, "Confidential Information" shall mean any and
all information provided by either Party ("Disclosing Party") to the other Party
("Receiving Party") including, but not be limited to the following written,
visual or oral information of the Disclosing Party: financial information,
business information and plans, product and services information, pricing
information, marketing information, customer information, vendor information,
intellectual property, software, source codes, object codes, technical
knowledge, trade secrets, and/or other information concerning the Disclosing
Party's business.




7.2    
Confidential Information shall not include information which (i) is now or
subsequently becomes generally available to the public through no fault or
breach on the part of Receiving Party; (ii) Receiving Party can demonstrate as
having in its lawful possession prior to disclosure by Disclosing Party; (iii)
is independently developed by Receiving Party without the use of any of
disclosing Party's Confidential Information; or (iv) Receiving Party lawfully
obtains from a third-party that has the unrestricted right to disclose such
information to the general public.



5 of 21

--------------------------------------------------------------------------------





7.3    
Other than as is specifically provided for in this Agreement, Receiving Party
shall not, and shall cause Receiving Party's subsidiaries, affiliates,
shareholders, members, partners, officers, directors, employees, contractors,
consultants, representatives and agents (collectively, "Representatives") not
to, disclose any Confidential Information to any third-party. Receiving Party
agrees that Receiving Party shall be responsible for any breach of this
Agreement by its Representatives. Receiving Party shall disclose the
Confidential Information to a Representative if and only if the Representative
needs to know the Confidential Information in the ordinary course of that
Representative's work for Receiving Party as contemplated by this Agreement.
Receiving Party represents that the Representatives receiving the Confidential
Information are bound by similar restrictions of confidentiality not to disclose
the Confidential Information as Receiving Party is bound by this Agreement.
Receiving Party agrees not to copy, reproduce or reduce to writing any part of
the Confidential Information except as is necessary for Receiving Party to
perform the work contemplated by this Agreement; and all such copies,
reproductions and/or reductions to writing will be the property of
Disclosing`Party. Receiving Party agrees not to use, directly or indirectly, any
of the Confidential Information for its benefit or the benefit of any
third-party. Receiving Party may disclose the Confidential Information pursuant
to a court order; provided however, Receiving Party provides Disclosing Party
with sufficient notice for Disclosing Party to challenge the request for
disclosure of such Confidential Information. Receiving Party shall promptly
notify Disclosing Party of any unauthorized use or disclosure of Confidential
Information, and Receiving Party shall promptly take any and all reasonable
efforts to prevent further unauthorized use or disclosure of the Confidential
Information.




7.4    
All Confidential Information, copies and derivatives thereof shall be and remain
the exclusive property of Disclosing Party and no license or other rights to the
same is granted or implied by this Agreement. Receiving Party expressly agrees
not to seek or obtain any intellectual property or other property rights with
respect to Disclosing Party's Confidential Information.




7.5    
Upon the written request of the Disclosing Party, Receiving Party shall either
(i) immediately return to Disclosing Party any and all Confidential Information
disclosed to and/or in its possession, including, but not limited to any and all
originals, copies, reproductions and reductions of Confidential Information and
documents containing and/or incorporating the Confidential Information, or (ii)
certify to Disclosing Party the destruction of all of the same.




7.6    
Neither Party is obligated to disclose any Confidential Information pursuant to
this Agreement. Except as specifically provided for elsewhere in this Agreement,
Neither Party makes any representations or warranties with respect to any
Confidential Information disclosed pursuant to this Agreement.




7.7    
The Confidential Information provisions of this Agreement shall survive the
termination of this Agreement for as long as provided for by applicable law, but
in no event for a term of less then five (5) years following the termination of
this Agreement, except with respect to trade secrets, which shall remain
confidential and subject to the Confidential Information provisions of this
Agreement so long as such trade secrets remain trade secrets.




7.8    
The Parties acknowledge and agree that the Confidential Information provisions
of this Agreement are independent of any other agreement between the Parties and
of any other provision of this Agreement. The existence of any claim or cause of
action that either Party may have against the other, whether predicated upon
this Agreement or otherwise, will not constitute a defense to the enforcement of
the Confidential Information provisions of this Agreement.



6 of 21

--------------------------------------------------------------------------------





8.     
INTELLECTUAL PROPERTY

 

8.1    
Nothing in this Agreement shall affect the ownership and/or licensing rights of
either party's intellectual property rights. Marketer acknowledges that B!USA is
the sole and exclusive owner or licensee of all of the copyrights, patents,
trademarks, trade names, markings, legends, logos, symbols, databases, designs,
know-how and other intellectual property rights, whether or not registered,
associated with B!USA, B!USA Value Added Services and the Content provided
pursuant to the Dedicated Web Environment (collectively, the "Intellectual
Property"). During the Term, B!USA grants to Marketer the non-exclusive,
non-transferable and royalty-free right, pursuant to the terms and conditions of
this Agreement, to use the Intellectual Property for advertising, marketing and
promoting the B!USA Value Added Services to End-Users within the Territory. At
B!USA's request, use of the Intellectual Property by Marketer may be subject to
pre-publication or pre-use review and approval by B!USA. If B!USA, in B!USA's
sole and absolute discretion, deems any use of the Intellectual Property by
Marketer is detrimental to B!USA, B!USA's Value Added Services, Content and/or
the underlying compositions, composers, or publisher of the Content or is deemed
undesirable, B!USA may withdraw approval for any specific use or permission to
use the Intellectual Property without liability as result thereof. Except as
specifically authorized by this Section 8, no rights to the Intellectual
Property are transferred under this Agreement and Marketer shall not, without
B!USA's prior written consent, use, directly or indirectly, any Intellectual
Property which is now or hereafter owned or licensed by B!USA. Marketer shall do
nothing to impinge or interfere with B!USA's ownership or license of the
Intellectual Property or to diminish the commercial value of B!USA's Value Added
Services, Content and/or the underlying compositions of the Content or
Intellectual Property. Except as expressly authorized in this Section 8,
Marketer shall not use any trade names, trademarks, logos or symbols confusingly
similar in any manner whatsoever with the Intellectual Property, including, but
not limited to, as any part of Marketer's corporate name or trade names or in
any Internet domain name without first receiving the prior written approval of
the B!USA, which approval may be withheld by B!USA in its sole and absolute
discretion. Marketer shall not register or attempt to register any Intellectual
Property in any country in the world. In the event Marketer should acquire any
rights to the Intellectual Property anywhere in the world, such rights shall be
promptly assigned to B!USA without requiring any payment by B!USA. In any event,
upon any termination of this Agreement, this limited permission to use the
Intellectual Property shall be immediately terminated, Marketer shall
immediately cease to use the Intellectual Property, and shall execute any and
all documents necessary to evidence the termination of its use of the
Intellectual Property, and to transfer any rights therein to B!USA without
requiring any payment by B!USA. Except for the registration of Intellectual
Property, Marketer shall take reasonable measures to protect the Intellectual
Property from infringement by third-parties. Marketer shall immediately
communicate to B!USA any known abuse or misuse of the Intellectual Property.

 

8.2    
The terms and conditions of this Article 8 will survive the termination of the
Agreement.

 

9.     
DISCLAIMER OF WARRANTIES AND LIMITATION OF LIABILITY




9.1    
EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND TO THE MAXIMUM EXTENT
PERMITTED BY LAW, B!USA HEREBY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESSED OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.



7 of 21

--------------------------------------------------------------------------------





9.2    
B!USA assumes no risk and shall be subject to no liability for damages or loss
resulting from the specific use or application made of B!USA's Value Added
Services or New Motion's Value Added Services.




9.3    
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, THE
LIABILITY OF B!USA, IF ANY, AND MARKETER'S AND ANY THIRD-PARTY'S SOLE AND
EXCLUSIVE REMEDY FOR DAMAGES BASED ON ANY CLAIM OF ANY KIND WHATSOEVER WITH
RESPECT TO ANY SERVICES PROVIDED BY B!USA PURSUANT TO THIS AGREEMENT, REGARDLESS
OF THE LEGAL THEORY OR THE DELIVERY OR NON-DELIVERY OF THE SERVICES, SHALL NOT
BE GREATER THAN THE ACTUAL NET AMOUNT REALIZED BY B!USA WITH RESPECT TO THE
SERVICES FOR WHICH SUCH CLAIM IS MADE. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, UNDER NO CIRCUMSTANCE WILL B!USA BE LIABLE TO MARKETER OR ANY
THIRD-PARTY FOR ANY PUNITIVE, SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY KIND WHATSOEVER, INCLUDING, WITHOUT LIMITATION, COMPENSATION,
REIMBURSEMENT OR DAMAGES ON ACCOUNT OF THE LOSS OF PRESENT OR PROSPECTIVE
PROFITS, EXPENDITURES, INVESTMENTS OR COMMITMENTS, WHETHER MADE IN THE
ESTABLISHMENT, DEVELOPMENT OR MAINTENANCE OF BUSINESS REPUTATION OR GOOD WILL,
COST OF SUBSTITUTE SERVICES, COST OF CAPITAL, OR FOR ANY OTHER REASON
WHATSOEVER.




9.4    
The terms and conditions of this Article 9 will survive the termination of the
Agreement.

 

10.   
INDEMNIFICATION

 

10.1  
B!USA agrees to indemnify, defend and hold Marketer, and Marketer's affiliates,
subsidiaries, directors, officers, employees and representatives, harmless from
and against, and will reimburse each such entity or person, as applicable and
with respect to, any and all claims, liabilities, losses, damages, interest,
charges, recoveries, judgments, penalties, costs and expenses, including, but
not limited to reasonable attorneys' fees and costs, for any (i) breach of a
representation or warranty by B!USA set forth in this Agreement, (ii) negligence
by B!USA in providing the B!USA Value Added Services to End-User's; (iii)
unauthorized disclosure or misuse of End-User personally identifiable
information; or (iv) infringement of a third-party Intellectual Property right.




10.2  
Marketer agrees to indemnify, defend and hold B!USA, and B!USA's affiliates,
subsidiaries, directors, officers, employees and representatives, harmless from
and against, and will reimburse each such entity or person, as applicable and
with respect to, any and all claims, liabilities, losses, damages, interest,
charges, recoveries, judgments, penalties, costs and expenses, including, but
not limited to reasonable attorneys' fees and costs, for any (i) breach of a
representation or warranty by Marketer set forth in this Agreement, (ii)
negligence by Marketer in advertising, marketing, promoting or selling Value
Added Services and/or Content; (iii) violation of any current or future law,
rule or regulation by Marketer in advertising, marketing, promoting or selling
Value Added Services and/or Content, including, but not limited to the federal
laws commonly known as the CAN-SPAM Act and COPPA and any and all similar state
laws, rules and regulations, as well as any laws, rules or regulations of the
Federal Communications Commission or Federal Trade Commission; (iv) unauthorized
disclosure or misuse of End-User personally identifiable information; or (v)
infringement of a third-party Intellectual Property right.

 
8 of 21

--------------------------------------------------------------------------------





10.3  
In the event an indemnifiable claim ("Claim") arises pursuant to the terms and
conditions of this Article 10, the indemnified party ("Indemnified Party") shall
promptly provide the indemnifying party ("Indemnifying Party") with written
notice of any such Claim. Indemnified Party agrees to cooperate with
Indemnifying Party and, at Indemnifying Party's expense, provide reasonable
assistance in defense of any and all Claims. Indemnifying Party agrees to keep
Indemnified Party fully informed on the developments of any settlement
negotiations and legal proceedings relating to any and all Claims and
Indemnified Party may retain counsel, at its own expense, to participate in the
defense of any and all Claims. Control of the defense and settlement
negotiations shall remain with Indemnifying Party; provided, however,
Indemnifying Party shall not enter into any compromise or settlement of a Claim
that shall have the effect of creating any liability or obligation (whether
legal or equitable) on the part of Indemnified Party without Indemnified Party's
prior written consent, which may be withheld at the sole discretion of
Indemnified Party.




10.4  
The terms and conditions of this Article 10 will survive the termination of the
Agreement.

 

11.   
TERMINATION

 

11.1  
Without prejudice to any other rights or remedies that it may have, either Party
may terminate the Agreement:




                 
a.
immediately, if the other Party commits a material breach of the Agreement and
fails to remedy the breach (if capable of remedy) within fourteen (14) days of
written notice to do so;




                 
b.
immediately, if the other Party becomes insolvent, ceases its business
operations relating to the subject of this Agreement, is subject to an
assignment for the benefit of creditors, voluntarily or involuntarily files for
bankruptcy, has a receiver or administrative receiver appointed, has a petition
for an administration order presented against it or such an order is made in
relation to it, or a resolution or winding up petition is passed or presented
(otherwise than for reconstruction or amalgamation);




                 
c.
immediately, upon learning of any action which jeopardizes any material right or
remedy of the composer or publisher of any Content; and
 

                 
d.
upon 6 months prior written notice to the other Party, at any time and for any
reason following the end of the Initial Term.




11.2  
B!USA may terminate access to specific Content on the Dedicated Web Environment
immediately upon B!USA's receipt of notice from its Licensor relating to the
termination of the applicable license.




11.3  
B! USA may terminate this agreement immediately with 14 days written notice.

 

11.3  
Termination of this Agreement shall not affect any rights and obligations of the
Parties as are expressly stated in this Agreement to survive termination, which
shall remain in full force and effect. For the avoidance of doubt, Marketer
shall not have any right or licence to use the B!USA Services and/or any of the
B!USA Content after expiry or termination of this Agreement.



9 of 21

--------------------------------------------------------------------------------





12.   
FORCE MAJEURE

 

12.1  
Where a Party is prevented from meeting its obligations under the Agreement
(whether in whole or in part) by reason of Force Majeure (as defined below),
such Party will not be in breach of this Agreement and its obligations will be
suspended during the continuance of such event of Force Majeure.




12.2  
The Party suffering the event of Force Majeure shall give notice of suspension
as soon as possible to the other Party stating the date and extent of such
suspension, the nature of the event giving rise to the claim of Force Majeure
and its estimate of how long the likely delay to the Agreement will be. The
parties will discuss how to minimize the effect of the Force Majeure to the
relationship between the Parties.




12.3  
If a Force Majeure prevents performance of a Party's obligations for a period in
excess of sixty (60) days, the Party not affected by the Force Majeure may
terminate the Agreement by prior, written notice to the other Party.




12.4  
For purposes of this Agreement, Force Majeure means an event beyond a Party's
control, including but not limited to civil disturbances, acts of God,
unavoidable accidents, laws, rules or regulations of any national, municipal or
government agency (whether domestic or foreign), acts of war or conditions
arising out of or attributable directly to war, damage to any Dedicated Web
Environment, or fire or other natural catastrophe, but do not include any
dispute between B!USA and its employees or sub-contractors.




13.   
ASSIGNMENT AND SUB-CONTRACTING

 

13.1  
Neither Party may assign or sub-contract the whole or any part of their
obligations pursuant to this Agreement without the prior written consent of the
other Party.




13.2  
Where consent is given by a Party for the other Party to use a sub-contractor,
such Party reserves the right to vet those sub-subcontractors and the terms of
the legal agreements with them and obtain alternative quotations from its own
preferred suppliers. Where such Party's own preferred suppliers offer a more
competitive quote, then such Party may require the other Party to use that
Supplier as a sub-contractor.




14.   
NON-SOLICITATION OF STAFF

 

14.1  
Both Parties agree that they shall not, during the Term and for a period of six
(3) months following the termination of this Agreement, directly or indirectly,
whether for such Party's own account or for the account of any other
third-party, contact or solicit any then current employee of the other Party.




14.2  
Both Parties hereby agree that the terms and conditions of this Article 14 are
fair and reasonable in terms of nature, extent and duration.




14.3  
The terms and conditions of this Article 5 will survive the termination of the
Agreement.

 

15.   
DATA PROTECTION

 

15.1  
Both Parties agree to comply with any and all applicable data protection,
privacy or similar laws ("Data Protection Laws") in their respective regions.




15.2  
The terms and conditions of this Article 15 will survive the termination of the
Agreement.





10 of 21

--------------------------------------------------------------------------------


 

16.   
INJUNCTIVE RELIEF; CUMULATIVE REMEDIES

 

16.1  
The Parties agree that a violation or breach of the Intellectual Property and
Confidential Information provisions of this Agreement could cause irreparable
harm to the non-breaching Party for which monetary damages may be difficult to
ascertain or an inadequate remedy. Therefore, both Parties agree that the
non-breaching Party will have the right, in addition to its other rights and
remedies, to seek and obtain injunctive relief for any violation of this
Agreement by the breaching Party, and the breaching Party expressly waives any
objection, in any such equitable action, that the non-breaching Party has or may
have an adequate remedy at law. The rights and remedies set forth in this
Agreement are cumulative and concurrent and may be pursued separately,
successively or together.




16.2  
The terms and conditions of this Article 16 will survive the termination of the
Agreement.

 

17.   
GENERAL

 

17.1  
The Parties will cooperate with each other and execute and record such documents
as may reasonably be requested to effectuate the provisions of this Agreement
and to protect the Intellectual Property.




17.2  
This Agreement will not create a joint venture, partnership or other formal
business relationship or entity of any kind, or an obligation to form any such
relationship or entity. Each Party will act as an independent entity and not as
an agent of the other Party for any purpose, and neither will have the authority
to bind the other.




17.3  
Any notices required or permitted to be given under this Agreement must be
addressed as set forth on the attached Appendix C (or to such other address as
the receiving Party may designate by notice given in accordance with this
Agreement) and delivered (i) by hand-delivery; or (ii) mailed by a nationally
recognized overnight carrier or by certified mail, return receipt requested, in
a postage prepaid envelope; or (iii) sent via facsimile with confirmation by
mail. Notices will be deemed delivered and effective upon the earlier of (i)
receipt, or (ii) three (3) days after mailing.




17.4  
This Agreement represents the complete agreement between the Parties with
respect to the subject matter contained in this Agreement, and this Agreement
replaces and supersedes all prior written and oral agreements or statements by
and among the Parties with respect to the subject matter contained in this
Agreement. All amendments and modifications to this Agreement must be in writing
and signed by the Parties. No term, covenant, condition or warranty of this
Agreement will be deemed to have been waived, nor shall there be any estoppel
against the enforcement of any provision of this Agreement, except by written
instrument of the Party charged with such waiver or estoppel. This Agreement
will be binding upon and inure to the benefit of the Parties and their
respective successors and assigns.




17.5  
Except as expressly provided in this Agreement, nothing in this Agreement will
confer any rights or remedies under or by reason of this Agreement on any person
or entity other than the Parties and their respective successors and assigns.




17.6  
In the event it is necessary to construe the terms and conditions of this
Agreement, it will be done without giving any consideration or effect as to
which Party may have drafted this Agreement. The Parties acknowledge that all
the terms of this Agreement were negotiated at arm's length and that this
Agreement and all documents executed in connection with this Agreement were
prepared and executed without duress, undue influence or coercion upon any
Party.



11 of 21

--------------------------------------------------------------------------------







17.7  
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Florida (without giving effect to principles of conflicts of
laws). Except as otherwise specifically set forth in this Agreement, any
question, dispute, or other matter related to or arising from this Agreement
shall be submitted to and exclusively decided by binding arbitration before the
American Arbitration Association ("AAA") in Miami-Dade County, Florida, under
the commercial arbitration rules then administered by the AAA. Each of the
parties hereby waives any objection to such jurisdiction or venue, including,
without limitation, any objection based on such venue being an inconvenient
forum. Any award or decision obtained from any such arbitration proceeding shall
be final and binding on the parties, and judgment upon any award thus obtained
may be entered in any state or federal court in and for Miami-Dade County,
Florida. Except as otherwise provided in this Agreement, no action at law or in
equity based upon any question, dispute, or other matter related to or arising
from this Agreement shall be instituted in any court by any party, except: (i)
an action to compel arbitration pursuant to this section; or (ii) an action to
enforce an award obtained in an arbitration proceeding in accordance with this
section.




17.8  
In any arbitration and legal proceeding arising from, under or in connection
with this Agreement, the prevailing party shall recover their reasonable
attorneys' fees and costs incurred in preparation for and in connection with all
such arbitration and legal proceedings.




17.9  
If any provision of this Agreement is held invalid, illegal or unenforceable by
a court or arbitration tribunal of competent jurisdiction, the remainder of this
Agreement will not be affected thereby.




17.9  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
document.




17.10    
The terms and conditions of this Article 17 will survive the termination of the
Agreement.






18.   
Audit Rights

 
New Motion shall have the right to have an independent certified accountant
audit B !USA's books and records regarding Outpayment, upon at least seven (7)
days advance written notice and solely during normal business hours, at New
Motion's sole expense. If such independent auditor then determines that B!USA
has underpaid any amounts, B!USA shall immediately remit such amount of
underpayment to New Motion and shall be responsible for all costs of the audit.






SIGNATURES ON THE FOLLOWING PAGE




12 of 21

--------------------------------------------------------------------------------





CONFIDENTIAL




IN WITNESS WHEREOF, the Parties have duly executed this Marketing Agreement on
the Effective Date first set forth above.
 
 
For and on behalf of
BUONGIORNO USA, INC.
   
For and on behalf of
 
NEW MOTION, INC.
        By: ________________________________     By: /s/ Scott Walker
Name:______________________________     Name: Scott Walker Title: 
______________________________
Date:  ______________________________     Title:  CEO
Date:  1-10-06


13 of 21

--------------------------------------------------------------------------------







Appendix A
PROMOTION OF B!USA VALUE ADDED SERVICES
Marketer shall use its best efforts to advertise, market, promote and maximize
the audience of End-Users for B!USA Value Added Services. By way of example, but
not limitation:


1. Marketer shall insure there is a link from Marketer's distribution channels
to the Dedicated Web Environment and the B!USA Value Added Services. As of the
date of the execution of the Agreement, Marketer's distribution channels are
averaging the following number of End-Users on a monthly basis:
 

a.                                                          b.
                                                            


 
2.
Marketer shall use its distribution channels, including but not limited to
online banners and e-mails, to promote B!USA's Value Added Services to
End-User's, including both Marketer's registered users and to new users.




 
3.
Marketer shall add a significant amount of ad-hoc promotion of the B!USA Value
Added Services depending on Marketer's ability to monetize End-User traffic.




 
4.
Marketer will investigate allocating additional advertising inventory to promote
Marketer's distribution channels, i.e., search sponsorship, expanding
advertising, website banners, etc.




 
5.
Marketer will explore new ways to effectively promote B!USA's Value Added
Service and the Content.







14 of 21

--------------------------------------------------------------------------------


 
Appendix B
SUPPORT LEVEL AGREEMENT
 
B!USA has an ongoing operational global Support and Maintenance program. The
summary of our standard Support Level Agreement ("SLA") with key summary points
highlighted in this appendix is designed to support an efficient process
ensuring consistent quality for any Service requirements that arise. The
following is a summary SLA of this program including scalability, availability,
and fault resolution.


Scalability: It is important to note the following points about the platform's
scalability:
 

n
All critical software components of the architecture have been designed for
parallel, cooperative processing; the components that natively support
scalability and load balancing are the Web, WAP, SMS, MMS, IVR Broker, SMTP
Server, Push Scheduler, Push e-mail, Dynamic Ad Server and Customer DB Server.

n
The scalability model is based on many, independent, small-sized servers that
share the application loads thanks to our software architecture.

n
The databases are designed to be easily split across several servers

n
No structural scalability limits on the existing software platform have been
identified.

 
Availability: It is important to note the following points about the platform's
availability:
 
n
All critical servers in load-balancing configuration, with multiple redundant
servers for each logic function

n
Single point of failure servers, like border firewalls, are in hot or cold swap
configuration

n
All servers have internal redundant components, like RAID1 disks and double
power supply

n
servers and network components, as well as all critical application performance
indicators are monitored 24x7 by NetAlerter, with SMS based alarms sent to the
system managers.



1st Tier Technical Support: B!USA will perform 1st tier support for Marketer
over the phone via an operator in the local language and via e-mail. For the
purposes of this Agreement, Marketer's 1st tier support will involve carrying
out diagnostics on any fault arising on the Equipment that supports Marketer's
services, sufficient to make an initial determination that there is, in
Marketer's opinion, a Fault.


B!USA will track Faults that arise in B!USA's Software and Services.
 
2nd Tier Technical Support: B!USA will provide Maintenance and Support Services
between the hours of 9am and 6pm EST 365 days per year (the "Core Support
Hours")
 
Telephone Support - Scope
B!USA will provide telephone support during the Core Support Hours in the local
language. Telephone support will include the following (1) clarification of
functions and features of B!USA Software; (2) clarification of the
Documentation; (3) guidance in operation of B!USA's Software; (4) assistance in
identifying and verifying the causes of suspected Faults in B!USA's Software


Resolution of Faults - B!USA will:

 
1.
Maintain systems and procedures sufficient to record effectively all information
it receives from Marketer or otherwise in relation to any Fault;




 
2.
Upon receipt of any functional defect or performance impairment from Marketer:





15 of 21

--------------------------------------------------------------------------------


 



 
a.
Identify and provide the Workaround and/or Repair the Fault

 
b.
Ensure that a Workaround is provided and/or the Fault is repaired within the
Response Times given.




 
3.
Promptly upon the provision of a Workaround and/or Repair of the Fault advise
Marketer's point of contact that this has occurred. Any such Fault will not be
treated as Repaired until the Repair has been accepted by Marketer




 
4.
Provide the Marketer's 1Sttier support team with details of the cause of the
Fault and the remedial action taken. In the case of a Workaround, B!USA shall
additionally inform Marketer of the date when a fully operational repair will be
provided.




 
5.
Provide ongoing reports to a designated Marketer contact in accordance with the
update times set out.



Upon any completed repair. B!USA will confirm to Marketer by email that the
Fault been repaired.


Priority Rules: One of the most important details in the Fault Report Template
is the Priority; this field shows the urgency of the fault. The resolution times
and communication process will completely depend on this value. To assign a
priority to a fault is necessary to follow the Priority Rules noted in the below
table:
 
Priority One
Functionality of services fails, rendering the services wholly or
partially inoperative.
Priority Two
Failure or degradation of a essential services, understanding by
degradation, that the system performance falls down more than 10%,
referring to the performance average during last week.
Priority Three
Failure of one or more components (hardware, middleware or
software) of a service that has no immediate business impact and
remains operational through a temporary or automated workaround.
Priority Four
Failure of a single component (hardware, middleware or software)
of a service that is non-business affecting and remains operational
through a satisfactory workaround and has been requested or is
expected to be included as a fix, patch or feature of the next release.







Response Times and Timescales for Fault Correction: B!USA shall comply with the
following Response Times in respect of Faults.




16 of 21

--------------------------------------------------------------------------------





Fault
Classification
Initial
Response
Work
Around
Repair
B!USA to inform
Telefenica MOviles
Corporation as to progress
       
 
Priority One
1 hour
10 hours
Immediate and
continuous effort
until Repair
Every 30 min within Support
Hours
Priority Two
2 hours
16 hours
Immediate and
continuous effort
until Repair
Every 2 hours only within
Support Hours
Priority Three
12 hours
N/A
30 days or such other
timescale as may be
agreed between the
parties.
Every 5 days
Priority Four
2
Business
days
N/A
By Next New Version
Monthly





Escalation procedure and management awareness
B!USA will notify its management personnel of Fault (as classified by Marketer
according to the following time intervals, except in the widespread outages, of
which all of these management personnel will be notified as soon as possible:
 
Supplier
Management
Lev el
Priority 1
Fault
Priority 2
Fault
Priority 3 Fault
Priority 4
Fault
Supervisor
Immediate
2 hrs
12 hrs
N/A
Manager
Immediate
3 hrs
18 hrs
N/A
Senior
Manager
5 hr
12 hrs
24 hrs
N/A
CTO
10 hrs
24 hrs
Bi-monthly
N/A





Factoring Policy:
 
B! will offer New Motion the factoring policy offered by M-Qube, Inc. For each
calendar month during the term of this agreement, M-Qube through B! shall
advance seventy percent (70%) of the fees M-Qube would have owed to such
customer from applicable carrier content sales for such month, net of the M-Qube
fee for such factoring. The 30% balance to be paid net 90 days as disclosed by
M-Qube upon receipt by B! USA. See Exhibit E for monthly advance fees charged by
M-Qube.




17 of 21

--------------------------------------------------------------------------------






Appendix C
CONTACTS

     
Account Manager for Operations at B! USA
 
Account Manager for Service Promotions at
     
Name: Glen Bolger
 
Name: ____________
E-mail: glen.bolger@buongiorno.com
 
E-mail: ____________
Phone Number: +448707705534
 
Phone Number: ____________
Cell Phone Number: +1-305-801-4602
 
Cell Phone Number: ____________
     
Commercial Contact at B! USA
 
Commercial Contact at
Name: Noelia Amoedo
 
Name: ____________
E-mail: noelia.amoedo@buongiorno.com
 
E-mail: ____________
Cell Phone Number: +1-305-409-6365
 
Phone Number:  ____________
   
Cell Phone Number: ____________

 


 
18 of 21

--------------------------------------------------------------------------------







APPENDIX D












19 of 21

--------------------------------------------------------------------------------







Schedule 6.1
 
NET REVENUE SHARING
Buongiorno
Shortcodes
Country
Rev Share to
B! USA
Rev Share
to New
Motion
Percentage paid
each month on all
Revenue up to
1MM in Rev
 
North
America
5%
95%
Percentage paid
each month on all
Revenue above
1MM in Rev
North
America
2.5%
97.5%





*Above Percentages apply so long as New Motion Inc. Delivers a minimum of $2
million per month in gross billable monthly revenue within 6 months. Upon the
start of the six month (7/10/06) In the event New Motion drops below $2 million
per month in billings in any given month the below revenue share will apply for
each month with less than the required minimum. averages 6,500 daily acquired
subscribers (net of whether they are billable) during the initial one year term.
In the event New Motion Inc. falls below the average 6500 subscriber a day
threshold the revenue share applied is illustrated below.
 
Buongiorno
Shortcodes
 
Country
Rev Share to
B! USA
Rev Share
to New
Motion
Percentage paid
each month on all
Revenue up to
1MM in Rev
 
North
America
8%
92%
Percentage paid
each month on all
Revenue above
1MM in Rev
 
North
America
3%
97%





20 of 21

--------------------------------------------------------------------------------






EXHIBIT
MONTHLY ADVANCE


 [ex10-16.jpg] 
 
For illustrative purposes only, if:

 
·
Customer elects, as specified on Exhibit A, to have the Monthly Advance paid
within 15 days of the end of the month; and

 
·
The estimated Customer Revenue Share is equal to $10,000 in such month,



then:

 
·
m-Qube shall remit to Customer $6,650, the Net Advance (70% of Customer's
estimated Customer Revenue Share, or $7,000 Monthly Advance, minus m-Qube's Fee
or $350) within 15 days of the end of the month;

 
·
m-Qube shall retain $350 as its fee (5.00% [the fee which pertains to a advance
within 15 days of the end of the month as specified on Exhibit A] of $7,000
(which amount represents the Monthly Advance)); and

 
·
m-Qube shall pay to Customer $3,000 ($10,000 Customer Revenue Share, to the
extent collected, less the $7,000 Monthly Advance) within 30 days of collection.



21 of 21

--------------------------------------------------------------------------------




